Citation Nr: 0809017	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to non service-connected pension benefits.

2.  Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel










INTRODUCTION

The veteran served on active military duty from July 1982 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action by the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  

The issue of entitlement to service connection for a 
bilateral foot disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has had no wartime service.


CONCLUSION OF LAW

The criteria for basic eligibility for non service-connected 
pension benefits have not been satisfied.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks non service-connected pension benefits.  
Essentially, she contends that she has had difficulty 
obtaining and maintaining gainful employment as a result of 
disability.

In order to establish basic eligibility for non service-
connected pension benefits, it must be shown that the veteran 
served during a period of war. 38 U.S.C.A. § 1521(j) (West 
2002); 38 C.F.R. § 3.3(a)(3) (2007).  In pertinent part, VA 
recognizes the following as periods of: August 5, 1964 
through May 7, 1975, inclusive; and August 2, 1990 through a 
date to be prescribed by Presidential proclamation or law.  
38 C.F.R. § 3.2 (2007).

In the instant case, the Board finds that the veteran's claim 
for non 
service-connected pension benefits must be denied as a matter 
of law.  The evidence clearly shows that the veteran served 
on active duty from July 1982 to January 1988.  As outlined 
above, service during that time frame is not considered 
service during a period of war.  Because the veteran has had 
no wartime service, she does not satisfy the basic 
eligibility requirements for non service-connected pension.  
As a result, her appeal must be denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VA General Counsel has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where, 
as here, undisputed facts render a claimant ineligible for 
the benefit claimed, and further factual development could 
not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 
2-2004 (March 9, 2004).


ORDER

Entitlement to non service-connected pension benefits is 
denied.


REMAND

The veteran contends that she had flat feet that were 
aggravated by service, and subsequently produced her current 
disabilities.  

Available service medical records do not show a diagnosis of 
flat feet, but do show that the veteran received treatment 
for bunions and corns on her right foot on multiple 
occasions.  In addition, the report of an August 1985 
evaluation shows a treatment plan that included "proper 
fitting shoes" and at her November 1987 separation 
examination, she reported having "foot trouble."  

Relevant post-service medical records reveal the presence of 
osteoarthritis, medial calcaneal neuritis, plantar fasciitis, 
heel spur, equinus deformity soft tissue in nature, and 
complete collapse of the mid tarsal joint with negative 
calcaneal inclination angle or rocker bottom foot.  X-rays 
taken in March 2005 revealed a collapsed pes valgo planus 
foot type. 

In the substantive appeal, which was received by the RO in 
June 2006, the veteran stated that a private podiatrist had 
concluded that he could distinguish that her foot condition 
originated from birth.  Additionally, statements by family 
members, also received by the RO in June 2006, describe the 
veteran's history of foot problems.

Given the evidence of foot related complaints in service, and 
the presence of current disability, the veteran should be 
accorded an opportunity to undergo a current VA podiatric 
examination.  The purpose of the examination is to determine, 
to the extent possible, the etiology of any diagnosed 
bilateral foot disorder.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA podiatric examination to determine the 
nature, extent, and etiology of any 
diagnosed bilateral foot disorder that she 
may have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted.  

For any diagnosed foot disorder, the 
examiner is asked to express an opinion as 
to whether such disability clearly and 
unmistakably existed prior to service.  If 
so, did such disability clearly and 
unmistakably undergo an increase in 
severity beyond its natural progression 
during such service.  If such diagnosed 
foot disorder did not clearly and 
unmistakably exist prior to service, is it 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
the veteran's currently-diagnosed foot 
disorder is related to her active military 
duty, and particularly the foot complaints 
noted therein.  A complete rationale 
should be provided for all opinions 
expressed.

2. Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


